DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to multi-tiered plant growing aid and kit of parts for a multi-tiered plant growing aid, classified in A01G9/12.
II. Claim 17-20, drawn to method for growing a plant, classified in A01G9/03.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process of making a table.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Harper on 15 March 2021 a provisional election was made with traverse to prosecute the invention of invention , claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
Page 9, lines 9-10 recite “less two” which should be --less than two--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hall (U.S. 2014/0305040).
Regarding claim 1, Hall discloses a multi-tiered plant growing aid comprising: 
a base frame 23 (Figure 4) and a plurality of base legs 20 (Figure 4) attached to the base frame such that the base frame is supported by and spaced apart from a base surface 15 (Figure 4) by the plurality of base frame legs; 
at least one additional frame 40 (Figure 4) and a plurality of support legs 43 (Figures 4 and 5), wherein the plurality of support legs are positioned between the base frame and the at least one additional frame such that the at least one additional frame is positioned parallel and spaced apart from the base frame; and 
a base mesh panel 12 (Figure 5) attached to the base frame and at least one additional mesh panel 12a (Figure 5) attached to the at least one additional frame such that the at least one additional mesh panel is positioned parallel and spaced from the base mesh panel.
Regarding claim 5, Hall discloses the multi-tiered plant growing aid according to Claim 1 as stated above, wherein the base mesh panel 12 and the at least one additional mesh panel 12a are configured for stems of a plant to grow vertically therethrough (Paragraph [0038]) and branches of the plant to grow horizontally thereon (Paragraph [0027]).
Regarding claim 7, Hall discloses the multi-tiered plant growing aid according to Claim 1 as stated above, further comprising a plurality of releasably attachable couplings 27 (Figure 2; Paragraph [0025]) positioned between and releasably attaching the base frame and the plurality of base legs (Paragraph [0023]).

Regarding claim 9, Hall discloses the multi-tiered plant growing aid according to Claim 1 as stated above, further comprising a plurality of mesh panel clips (Paragraph [0028]) releasably attaching the base mesh panel to the base frame and the at least one additional mesh panel (Paragraph [0039]) to the at least one additional frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2014/0305040).
Regarding claim 6, Hall discloses the multi-tiered plant aid according to claim 1 as stated above.
Hall fails to disclose wherein the plurality of support legs is a plurality of S-shaped support legs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of support legs and make them S-shaped in order to better fit the allotted space and, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. « 
	
Claims 2-4, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2014/0305040) as applied to claim 1 above, and further in view of Dame (U.S. 2013/0145686).
Regarding claim 2, Hall discloses the multi-tiered plant growing aid according to claim 1 as stated above.
Hall fails to explicitly disclose wherein the at least one additional frame has an outer dimension greater than an outer dimension of the base frame; however, discloses that the size and shape of the frames can be changed without changing the scope of the invention (Paragraph [0031]).  
Dame teaches, in the analogous art of multi-tiered plant supports, a plant support cage (See annotated Figure 1 below; Reference A) with a base frame (Annotated Figure 1; Reference B) with an outer dimension and an additional frame (Annotated Figure 1; Reference C) with an outer dimension greater than the outer dimension of the base frame (Paragraph [0026], lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered plant growing aid as disclosed by Hall and make 

    PNG
    media_image1.png
    754
    596
    media_image1.png
    Greyscale

Regarding claim 3, Hall discloses the multi-tiered plant growing aid according to claim 1 as stated above.
Hall fails to explicitly disclose wherein the at least one additional mesh panel has an outer dimension greater than an outer dimension of the base frame; however, discloses that the size and shape of the mesh panels can be changed without changing the scope of the invention (Paragraph [0031]), and the mesh panels being attached to the frames (Paragraph [0028]).
Dame teaches, in the analogous art of multi-tiered plant supports, a plant support cage (See annotated Figure 1; Reference A) with a base frame (Annotated Figure 1; Reference B) with an outer dimension and an additional frame (Annotated Figure 1; Reference C) with an outer dimension greater than the outer dimension of the base frame (Paragraph [0026], lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered plant growing aid as disclosed by Hall and make the additional frame have a greater outer dimension than the base frame (therefore making the 
Regarding claim 4, Hall discloses the multi-tiered plant growing aid according to claim 1 as stated above.
Hall fails to explicitly disclose wherein the base mesh panel and the at least one additional mesh panel form a plurality of cascading mesh panels with increasing outer dimensions as a function of distance from the base surface; however, discloses that the size and shape of the mesh panels can be changed without changing the scope of the invention (Paragraph [0031]), and the mesh panels being attaches to the frames (Paragraph [0028]).
Dame teaches, in the analogous art of multi-tiered plant supports, a plant support cage (See annotated Figure 1; Reference A) with a base frame (Annotated Figure 1; Reference B) with an outer dimension and an additional frame (Annotated Figure 1; Reference C) with an outer dimension greater than the outer dimension of the base frame (Paragraph [0026], lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered plant growing aid as disclosed by Hall and make the additional frame have a greater outer dimension than the base frame (therefore making the base mesh panel and the at least one additional mesh panel form a plurality of cascading mesh panels with increasing outer dimensions as a function of distance from the base surface) in order to accommodate larger plant growth in higher elevations (Paragraph [0026], lines 21-27).
Regarding claim 11, Hall discloses, a kit of parts for a multi-tiered plant growing aid, the kit comprising: 
a base frame 23 (Figure 4) and a plurality of base legs 20 (Figure 4) attachable to the base frame such that the base frame is configured to be supported by and spaced apart from a base surface by the plurality of base legs; 

a base mesh panel 12 (Figure 5) attachable to the base frame and at least one additional mesh panel 12a (Figure 5) attachable to the at least one additional frame such that the at least one additional mesh panel is configured to be positioned parallel to and spaced apart from the base mesh panel.
Hall fails to explicitly disclose, wherein the at least one additional frame has an outer dimension greater than an outer dimension of the base frame; however, discloses that the size and shape of the frames can be changed without changing the scope of the invention (Paragraph [0031]).  
Dame teaches, in the analogous art of multi-tiered plant supports, a plant support cage (See annotated Figure 1; Reference A) with a base frame (Annotated Figure 1; Reference B) with an outer dimension and an additional frame (Annotated Figure 1; Reference C) with an outer dimension greater than the outer dimension of the base frame (Paragraph [0026], lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered plant growing aid as disclosed by Hall and make the additional frame have a greater outer dimension than the base frame in order to accommodate larger plant growth in higher elevations (Paragraph [0026], lines 21-27).
Regarding claim 12, Hall and Dame teach the kit according to claim 11 as stated above, wherein the base frame comprises a first set of tubes 23 (Figure 2) connectable together to form the base frame (Paragraph [0025]) and the at least one additional frame comprises a second set of tubes (Paragraph [0039]) connectable together to form the at least one additional frame.
Regarding claim 13, Hall and Dame teach the kit according to claim 12 as stated above, further comprising a first set of couplings 27 (Figure 2) configured to couple the first set of tubes together to 
Regarding claim 14, Hall and Dame teach the kit according to claim 13 as stated above, wherein the first set of couplings 27 (Figure 3) are configured to connect the plurality of support legs to the base frame (Paragraph [0025]) and the second set of couplings (Paragraph [0039]) are configured to connect the plurality of support legs to the at least one additional frame.
Regarding claim 15, Hall and Dame teach the kit according to claim 11 as stated above, further comprising a first set of mesh panel clips (Paragraph [0028]) configured to attach the base mesh panel to the base frame and a second set of mesh panel clips (Paragraph [0039]) configured to attach the at least one additional mesh panel to the at least one additional frame.

    PNG
    media_image1.png
    754
    596
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2014/0305040)  as applied to claim 1 above, and further in view of Morgan (U.S. 4785576).
Regarding claim 10, Hall discloses the multi-tiered plant growing aid according to claim 1 as stated above.

Morgan teaches, in the analogous art of plant supports a shelf leg 18 (Figure 1) that can be attached to any frame on the plant support (Column 3, lines 61-65). Morgan also teaches, that any amount of support legs can be added to the structure (Column 4, lines 24-27; Column 7, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered plant growing aid as disclosed by Hall, and add the plurality of shelf legs configured to attach to the at least one additional frame to the base surface as taught by Morgan in order to add more support and to secure the structure (Column 4, lines 13-27), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2014/0305040) in view of Dame (U.S. 2013/0145686) as applied to claim 11 above, and further in view of Morgan (U.S. 4785576).
Regarding claim 16, Hall and Dame teach the kit according to claim 11 as stated above.
Hall and Dame fail to teach the kit further comprising a plurality of shelf legs configured to attach and extend from the at least one additional frame to the base surface.
Morgan teaches, in the analogous art of plant supports a shelf leg 18 (Figure 1) that can be attached to any frame on the plant support (Column 3, lines 61-65). Morgan also teaches, that any amount of support legs can be added to the structure (Column 4, lines 24-27; Column 7, lines 59-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit as taught by Hall and Dame, and add the plurality of shelf legs configured to attach to the at least one additional frame to the base surface as taught by In re Japiske, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642